        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

EVA PEARL EVANOCK,                          )    CIVIL ACTION NO. 4:19-CV-889
             Plaintiff                      )
                                            )
      v.                                    )
                                            )    (ARBUCKLE, M.J.)
                    1
ANDREW SAUL,                                )
                    Defendant               )

                              MEMORANDUM OPINION

I.    INTRODUCTION

      Plaintiff Eva Pearl Evanock, an adult individual who resides within the

Middle District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for

supplemental security income under Title XVI of the Social Security Act.

Jurisdiction   is       conferred   on   this   Court   pursuant   to   42   U.S.C.

§1383(c)(3)(incorporating 42 U.S.C. §405(g) by reference).

      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 10). After

reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

1
       Andrew Saul was sworn in as Commissioner of Social Security on June 17,
2019. He is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
See also Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action
survives regardless of any change in the person occupying the office of
Commissioner of Social Security). The caption in this case is amended to reflect
this change.
                                  Page 1 of 26
        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 2 of 26




portions of the certified administrative transcript, I find the Commissioner's final

decision is supported by substantial evidence. Accordingly, for the reasons stated

herein the Commissioner’s final decision will be AFFIRMED.

II.   BACKGROUND & PROCEDURAL HISTORY

      On September 7, 2016, Plaintiff protectively filed an application for

supplemental security income under Title XVI of the Social Security Act. (Admin.

Tr. 16). In this application, Plaintiff alleged she became disabled as of January 1,

2014, when she was forty-three years old, due to the following conditions: Type 2

diabetes, neuropathy, COPD, asthma, high blood pressure, heart condition (pumps

only 40% blood), depression, and anxiety. (Admin. Tr. 145). Plaintiff alleges that

the combination of these conditions affects her ability to lift, squat, bend, stand,

reach, walk, sit, kneel, talk, climb stairs, remember, complete tasks, concentrate,

understand, follow instructions, and use her hands. (Admin. Tr. 160). Plaintiff has

a limited education and can communicate in English. (Admin. Tr. 27); (See 20

C.F.R. § 416.964) (defining limited education). Plaintiff has no past relevant work.

(Admin. Tr. 26).

      On March 1, 2017, Plaintiff’s application was denied at the initial level of

administrative review. (Admin. Tr. 16). On April 13, 2017, Plaintiff requested an

administrative hearing. Id.


                                   Page 2 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 3 of 26




      On May 14, 2018, Plaintiff, assisted by her counsel, appeared and testified

during a hearing before Administrative Law Judge Charles Dominick (the “ALJ”).

(Admin. Tr. 56). On June 18, 2018, the ALJ issued a decision denying Plaintiff’s

application for benefits. (Admin. Tr. 28). On July 13, 2018, Plaintiff requested

review of the ALJ’s decision by the Appeals Council of the Office of Disability

Adjudication and Review (“Appeals Council”). (Admin. Tr. 123-124). Along with

her request, Plaintiff submitted new evidence that was not available to the ALJ

when the ALJ’s decision was issued. (Admin. Tr. 9-10).

      On April 23, 2019, the Appeals Council denied Plaintiff’s request for

review. (Admin. Tr. 1-4).

      On May 23, 2019, Plaintiff initiated this action by filing a Complaint. (Doc.

1). In the Complaint, Plaintiff alleges that the ALJ’s decision denying the

application is not supported by substantial evidence, and improperly applies the

relevant law and regulations. Id. As relief, Plaintiff requests that the Court award

benefits, or in the alternative remand this matter for a new administrative hearing.

Id.

      On August 14, 2019, the Commissioner filed an Answer. (Doc. 8). In the

Answer, the Commissioner maintains that the decision holding that Plaintiff is not

entitled to disability insurance benefits was made in accordance with the law and

regulations and is supported by substantial evidence. (Doc. 8, ¶ 10). Along with the
                                   Page 3 of 26
        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 4 of 26




Answer, the Commissioner filed a certified transcript of the administrative record.

(Doc. 9 et seq.).

       Plaintiff’s Brief (Doc. 11) and the Commissioner’s Brief (Doc. 14) have

been filed. Plaintiff did not file a reply. This matter is now ripe for decision.

III.   STANDARDS OF REVIEW

       A.    SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether

the findings of the final decision-maker are supported by substantial evidence in

the record. See 42 U.S.C. § 1383(c)(3) (incorporating 42 U.S.C. § 405(g) by

reference); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir. 2008);

Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012). Substantial evidence

“does not mean a large or considerable amount of evidence, but rather such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial evidence

is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be
                                     Page 4 of 26
        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 5 of 26




“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

      “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304

F. Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is

not whether Plaintiff is disabled, but whether the Commissioner’s finding that

Plaintiff is not disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-

02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that

an ALJ’s errors of law denote a lack of substantial evidence.”) (alterations

omitted); Burton v. Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The

Secretary’s determination as to the status of a claim requires the correct application

of the law to the facts.”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir.

1990) (noting that the scope of review on legal matters is plenary); Ficca, 901 F.

Supp. 2d at 536 (“[T]he court has plenary review of all legal issues . . . .”).




                                     Page 5 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 6 of 26




      B.      STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
              SEQUENTIAL EVALUATION PROCESS

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. §

1382c(a)(3)(A); see also 20 C.F.R. § 416.905(a).2 To satisfy this requirement, a

claimant must have a severe physical or mental impairment that makes it

impossible to do his or her previous work or any other substantial gainful activity

that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. §

416.905(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 416.920(a). Under this process,

the ALJ must sequentially determine: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment; (3)

whether the claimant’s impairment meets or equals a listed impairment; (4)

whether the claimant is able to do his or her past relevant work; and (5) whether

2
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on June 18, 2018.
                                    Page 6 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 7 of 26




the claimant is able to do any other work, considering his or her age, education,

work experience and residual functional capacity (“RFC”). 20 C.F.R. §

416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the

limitations caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec.,

220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. §

416.920(e); 20 C.F.R. § 416.945(a)(1). In making this assessment, the ALJ

considers all the claimant’s medically determinable impairments, including any

non-severe impairments identified by the ALJ at step two of his or her analysis. 20

C.F.R. § 416.945(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 42 U.S.C. §

1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference); 20 C.F.R. §

416.912; Mason, 994 F.2d at 1064.       Once this burden has been met by the

claimant, it shifts to the Commissioner at step five to show that jobs exist in

significant number in the national economy that the claimant could perform that

are consistent with the claimant’s age, education, work experience and RFC. 20

C.F.R. § 416.912(b)(3); Mason, 994 F.2d at 1064.
                                 Page 7 of 26
        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 8 of 26




      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard,

the ALJ's decision must be accompanied by “a clear and satisfactory explication of

the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).

Conflicts in the evidence must be resolved and the ALJ must indicate which

evidence was accepted, which evidence was rejected, and the reasons for rejecting

certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his

decision which evidence he has rejected and which he is relying on as the basis for

his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   ANALYSIS

      Plaintiff raises the following issues in her Brief:

      (1)    Whether the Administrative Law Judge in this case failed to consider
             the significant medical diagnosis and findings in his review; and

      (2)    Whether the Administrative Law Judge in this case failed to consider
             the actual medical evidence of the Plaintiff’s treating physician that
             was submitted into the record.

(Doc. 11, p. 3).

      A.     THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATION

      In his June 2018 decision, the ALJ evaluated Plaintiff’s application at steps

one through five of the sequential evaluation process.
                                    Page 8 of 26
          Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 9 of 26




      At step one, the ALJ found that Plaintiff did not engage in substantial

gainful activity at any point between September 7, 2016 (Plaintiff’s application

date) and June 18, 2018 (the date the ALJ decision was issued) (“the relevant

period”). (Admin. Tr. 18). At step two, the ALJ found that, during the relevant

period,     Plaintiff   had   the   following   medically    determinable     severe

impairments:diabetes mellitus, peripheral neuropathy of the bilateral lower

extremities, degenerative joint disease of the left knee, chronic obstructive

pulmonary disease, asthma, and emphysema. Id. The ALJ also found that Plaintiff

had the following medically determinable non-severe impairments: gastro-

esophageal reflux disease (“GERD”), acute recurrent streptococcal tonsillitis,

transient ischemic attack, hypertension, hyperlipidemia, trochanteric bursitis of the

right hip, anxiety, and depression. (Admin. Tr. 18-19). Plaintiff’s complaints of

left-hand pain and lower back pain were found to be not medically determinable.

(Admin. Tr. 21). At step three, the ALJ found that, during the relevant period,

Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id.

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in


                                    Page 9 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 10 of 26




sedentary work as defined in 20 C.F.R. § 416.967(a) subject to the following

additional limitations:

      the claimant is limited to no more than occasional balancing, stooping,
      kneeling, crouching, and climbing on ramps or stairs, but never
      crawling and climbing on ladders, ropes or scaffolds. The claimant
      must avoid unprotected heights and dangerous moving machinery.
      The claimant would be limited to no more than occasional use of foot
      controls. The claimant must avoid concentrated exposure to dust,
      fumes, odors, gasses, and other pulmonary irritants, as well as extreme
      temperatures, extreme humidity, wetness, and vibration. The claimant
      would also need to be given the opportunity to alternate between
      sitting and standing every thirty (30) minutes. The claimant would be
      limited to simple, routine tasks not performed at a production rate
      pace.

(Admin. Tr. 23).

      At step four, the ALJ found that none of Plaintiff’s past work rose to the

level of substantial gainful activity. Thus, for the purposes of the ALJ’s analysis

Plaintiff had no past relevant work. (Admin. Tr. 26). At step five, the ALJ found

that, considering Plaintiff’s age, education and work experience, Plaintiff could

engage in other work that existed in the national economy. (Admin. Tr. 27). To

support his conclusion, the ALJ relied on testimony given by a vocational expert

during Plaintiff’s administrative hearing and cited the following three (3)

representative occupations: Order Clerk (DOT #209.567-014); Document Preparer

(DOT #249.587-018); and Surveillance Monitor (DOT #379.367-010). Id.




                                  Page 10 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 11 of 26




      B.    WHETHER THE ALJ CONSIDERED ALL THE OBJECTIVE EVIDENCE
            RELATING TO PLAINTIFF’S DIABETES AND RESPIRATORY IMPAIRMENTS

      Although Plaintiff frames her first argument as a general challenge to the

ALJ’s failure to address, or mischaracterization, of certain pieces of objective

evidence, this argument appears to be limited to a discussion of the evidence

related to Plaintiff’s diabetes, COPD, asthma and emphysema. Plaintiff argues:

      The Administrative Law Judge below failed to consider the significant
      medical findings and diagnosis in his review of this case in that the
      Plaintiff had a spirometry test performed at Susquehanna Health under
      the direction of Dr. Sarah McElroy on March 8, 2018. The Plaintiff’s
      FEV was 1.70 or 58% of predicted and her FVC was 2.73 or 75% of
      predicted. Although these findings do not qualify under the Listing
      they certainly are indicative of severe chronic obstructive pulmonary
      disease and the Administrative Law Judge below failed to review
      them as part of his Findings, Decision and Order in this case (See
      Exhibits HO B5F and HO B7F of the Notice of Decision-
      Unfavorable).

      Records from Price Eyewear, Dr. Marcus Myers, specifically found
      that there was diabetic retinopathy which on November 14, 2016, the
      date of the eye exam, was mild and did not require additional
      treatment. This is further evidence of the severity of Plaintiff’s
      diabetic condition to the extent that diabetic retinopathy was found
      even in a mild level in 2016. Although this examination indicates
      evidence of diabetic retinopathy, The [sic] Administrative Law Judge
      below specifically found that there were no signs of diabetic
      retinopathy in this claim (See HO B6F/7 of the Notice of Decision-
      Unfavorable).

      The records of Price Eyewear also confirm the Claimant’s A1C was
      12.5 on October 20, 2017, and that is rather extremely elevated as the
      goal for an A1C for Type 2 diabetic is 7.0. (See Exhibit HO B6F/7 of
      the Notice of Decision-Unfavorable).


                                  Page 11 of 26
          Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 12 of 26




      The Plaintiff, Eva Pearl Evanock, has a documented diagnosis of Type
      2 diabetic with Stage 3 chronic kidney disease and recurrent
      hypoglycemic episodes with glucose readings of 40 to 50 over the
      past month as indicated in Dr. McElroy’s office notes of March 1,
      2017. (See Exhibit B5F/78 of the Notice of Decision-Unfavorable).

      In addition, the Plaintiff had overnight oximetry and pulmonary
      function tests performed and the Plaintiff’s treating physician found
      “the overnight oximetry test suggests that the Plaintiff may qualify for
      oxygen in Medicare Group 1 because there are 17 minutes and 40
      seconds spent with Sp02 less than or equal to 88. However, the
      Administrative Law Judge below review this test result and found it to
      be normal, contrary to the findings of the treating physician. (See
      Exhibits B5F/101 of the Notice of Decision-Unfavorable).

(Doc. 11, pp. 4-5).

      In response, to Plaintiff’s contention that the ALJ ignored and

mischaracterized evidence relating to her medically determinable severe

respiratory impairments of COPD, asthma and emphysema, the Commissioner

argues:

      With regard to her COPD, Plaintiff argues that [the] ALJ failed to
      mention a spirometry graph that she asserts indicated “severe chronic
      obstructive pulmonary disease” (Pl.’s Br. at 4; Tr. 414). Plaintiff’s
      argument is unavailing. Although the ALJ did not specifically
      mention the spirometry graph, the ALJ indeed recognized that
      Plaintiff had the severe impairment of COPD, as well as emphysema
      and asthma (Tr. 18). The ALJ reviewed Plaintiff’s treatment for these
      conditions, and significantly, he accounted for her functional
      limitations supported by the record (Tr. 23). As the ALJ discussed,
      Plaintiff’s treatment records generally showed normal respiratory
      examination and normal oxygen saturation levels (Tr. 186, 229-30,
      240, 292-93, 308, 330, 335). She was treated with medication and an
      inhaler as needed (Tr. 205, 227). Plaintiff’s treating sources assessed
      that Plaintiff’s condition was “stable” with treatment (Tr. 309). And,
                                   Page 12 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 13 of 26




      despite her respiratory conditions, Plaintiff continued to smoke
      heavily against medical advice and indicated that she could half [sic] a
      mile a mile before needed to rest (Tr. 237, 327). Moreover, Dr. Hutz,
      who reviewed Plaintiff’s treatment records, found that Plaintiff was
      capable of at least a range of sedentary work (Tr. 92-94).

      ....

      Plaintiff also references an overnight oximetry study, which indicated
      that she may qualify for nocturnal oxygen under Medicare Group 1,
      that she claims the ALJ misinterpreted as normal (Pl.’s Br. at 5; Tr.
      406-12). That is not the case. The ALJ did not characterize the results
      as normal (Tr. 25). On the contrary, he accurately listed the nocturnal
      oxygen saturation results and explicitly considered Plaintiff’s need for
      oxygen while sleeping (Tr. 25, 408). However, this evidence did not
      support any additional work-related limitations other than those
      included in the ALJ’s RFC assessment. Stated differently, Plaintiff’s
      use of nocturnal oxygen—which the ALJ discussed—did not require
      additional work restrictions performed during a time of wakefulness.

(Doc. 14, pp. 17-18) (internal footnote omitted).

      In his decision the ALJ summarized the evidence related to Plaintiff’s

respiratory impairments as follows:

      Finally, the record documents that the claimant suffers from various
      pulmonary impairments, including chronic obstructive pulmonary
      disease (COPD), asthma, and emphysema. Treatment records from
      May 2016 through February 2018 document consistently normal
      oxygen saturation levels and indicate that, upon examination, the
      claimant exhibits normal breath sounds and shows no wheezing,
      stridor, or respiratory distress (Exhibits B5F, B7F). Furthermore,
      overnight oximetry testing from March 2017 noted an average SpO2
      of ninety-two (92) percent throughout the duration with the highest at
      ninety-nine (99) percent and the lowest at eighty-six (86) percent
      (Exhibit B8F/2). In addition, a chest x-ray from June 22, 2017 showed
      evidence of possible pneumonitis but noted no plural effusion or gross
      focal consolidation (Exhibit B5F/1-1). The claimant currently takes

                                   Page 13 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 14 of 26




      medication and uses inhalers as well as oxygen while sleeping and it
      is noted in the record that both the claimant’s emphysema and COPD
      are “stable” with these treatment modalities (Exhibit B5F/18, 22, 62).
      However, to account for the claimant’s respiratory impairments, the
      undersigned as limited her to sedentary positions that require no
      exposure to dust, fumes, odors gases, and other pulmonary irritants, as
      well as extreme temperatures, extreme humidity, and wetness.

(Admin. Tr. 23-24).

      As an initial matter, Plaintiff’s contentions that the ALJ characterized the

March 2017 overnight oximetry testing “as normal” and ignored Plaintiff’s use of

oxygen while sleeping lacks merit. The above-quoted passage reflects that the ALJ

noted Plaintiff’s use of oxygen at night and accurately characterized the oximetry

test. (See Admin. Tr. 407) (oximetry test showing highest SpO2 as 99, lowest

SpO2 as 86, and average SpO2 as 92.6). Although, as conceded by the

Commissioner the spirometry test was not discussed, “[t]here is no requirement

that the ALJ discuss in its opinion every tidbit of evidence in the record,” or even

“make reference to every piece of relevant information.” Hurr v. Barnhart, 94 F.

App’x 130, 133 (3d Cir. 2004) (emphasis in original). I find that the ALJ did not

err by failing to discuss the spirometry test. As noted by Plaintiff the spirometry

test results do not qualify Plaintiff for disability under a listing. Furthermore, these

test results by themselves do not suggest that any additional limitations not

accounted for in the RFC are present. Accordingly, I find that remand is not



                                    Page 14 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 15 of 26




required for further consideration of the objective evidence relating to Plaintiff’s

diagnoses of COPD, asthma, and emphysema.

      In response to Plaintiff’s contention that the ALJ either ignored or

mischaracterized evidence related to Plaintiff’s diabetes, the Commissioner argues:

      Plaintiff’s argument that the ALJ ignored three pieces of evidence,
      specifically hypoglycemic episodes, an elevated A1C result, and mild
      diabetic retinopathy mentioned in an eye exam, is likewise
      unpersuasive (Pl.’s Br. at 15). The ALJ was not required to
      specifically mention every tidbit of evidence related to Plaintiff’s
      diabetes. He appropriately considered the longitudinal record of
      Plaintiff’s diabetes and any associated functional limitations.

      First, contrary to Plaintiff’s argument, the ALJ specifically mentioned
      Plaintiff’s fluctuating blood sugars and episodes of hypoglycemia,
      which were documented during a period when Plaintiff was non-
      compliant with routine, home blood-sugar monitoring (Tr. 24-25, 208,
      210, 223, 227, 335). Once Plaintiff began regularly checking her
      blood sugars, her insulin was adjusted accordingly, and in turn, her
      blood sugars stabilized (Tr. 305, 330). As the ALJ explained,
      Plaintiff’s recent treatment notes demonstrated that she was “doing
      well on adjusted insulin and medications. (Tr. 24-25, 289, 305). Her
      blood sugars were stable, and she denied hypoglycemic episodes (Tr.
      289, 305).

      Second, Plaintiff references an A1C of 12.5, which she claims was
      documented in an October 20, 2017 eye doctor’s note (Pl.’s Br. at 5).
      The ALJ was not required to mention every lab value from the
      record—and impossible burden. In any event, the 12.5 A1C value was
      actually documented in an optical record on November 14, 2016,
      coinciding with the time period when Plaintiff was noncompliant with
      blood-sugar monitoring, and her blood sugars were abnormal and
      fluctuated (Tr. 396). By contrast, on October 20, 2017, her A1C was
      noted as 7.2, within the goal range Plaintiff references, once
      Plaintiff’s compliance with blood-sugar monitoring was established
      and insulin was adjusted (Tr. 393).
                                   Page 15 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 16 of 26




      Third, Plaintiff suggests that the ALJ mischaracterized Plaintiff’s eye
      examination as showing no signs of diabetic neuropathy (Pl.’s Br. at
      5). But the ALJ’s characterization of Plaintiff’s diabetic eye
      examinations is fully supported by the record. While Dr. Myer noted
      “mild” diabetic retinopathy in November 2016 when Plaintiff’s blood
      sugars weren’t controlled or monitored, he noted her condition was
      “mild” and did not require any treatment aside from getting her sugars
      under control (Tr. 286, 396). By contrast, in October 2017, Dr. Myer
      documented “no diabetic retinopathy” once Plaintiff complied with
      treatment, and in turn, her blood sugars stabilized (Tr. 397).
      Accordingly, the ALJ appropriately and accurately cited the findings
      from Plaintiff’s latter diabetic eye examination.

(Doc. 14, pp. 19-21) (internal footnote omitted).

      The ALJ addressed the objective evidence related to Plaintiff’s diabetes as

follows:

      A review of the medical evidence of record documents that the
      claimant has a history of diabetes and peripheral neuropathy.
      Treatment records indicate that the claimant is currently under long-
      term use of insulin due to irregularity in blood sugar levels, with at-
      home readings fluctuating from one-hundred (100) to three-hundred
      (300) mg/dL (Exhibit B5F/78). However, Lauren Kershes, CRNP
      noted in April 201 that the claimant was “doing well” with her current
      treatment regimen of oral and injectable medications and reported in
      June 2017 that the claimant denied having any recent episodes of
      hypoglycemia (Exhibit B5F/18). Furthermore, while consultative
      examiner Justice Magurno, M.D. noted in April 2016 and January
      2017 that the claimant exhibited some sensory deficit in her feet
      bilaterally, upon examination from October 2017 through February
      2018, the claimant was noted to exhibit normal neurological
      functioning with no signs of sensory deficit (Exhibits B1F/6, B3F/6,
      B7F). In addition, diabetic eye examinations noted no evidence of
      diabetic retinopathy (Exhibit B6F/7). Furthermore, the claimant
      testified that she is currently compliant with taking her medication,
      along with diet and exercise recommendations from her treating
      physicians (Hearing Testimony). However, to account for sensory
                                   Page 16 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 17 of 26




      deficit in claimant’s feet bilaterally, as evidence upon examination by
      Dr. Magurno, the undersigned has limited the claimant to sedentary
      positions requiring no more than occasional use of foot controls and
      no exposure to unprotected heights, dangerous moving machinery,
      and vibrations.

(Admin. Tr. 24).

      In support of her argument that the ALJ failed to mention hypoglycemic

episodes and stage three kidney disease Plaintiff cites to a treatment record dated

May 26, 2016, which states as follows:

      2. diabetes

      The problem is getting worse. She has been managed with oral
      medications and insulin. Home glucose readings: Min 100, Max 300
      Comorbidity: Macroscopic albuminuria (>300 mg/g Creatinine).
      Associated symptoms include: burning of extremities, frequent
      infections, frequent urination, increased fatigue and slow healing
      wounds/sores. Pertinent negative include blurred vision, dyspnea and
      hypoglycemic episodes.

(Admin. Tr. 365). To the extent Plaintiff argues that the ALJ failed to mention

Plaintiff’s glucose levels, the ALJ specifically mentioned that Plaintiff’s glucose

levels fluctuated between 100 and 300. To the extent Plaintiff is referring to the

March 1, 2017 treatment note that states, “Type 2 diabetes mellitus with stage 3

chronic kidney disease, with long-term current use of insulin (Reports recurrent

hypoglycemia episodes with glucose readings 40-50 over the past month,” Plaintiff

is correct that it was not discussed in the ALJ’s decision. (Admin. Tr. 327).

Nonetheless, I am not persuaded that remand is required for further discussion of

                                  Page 17 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 18 of 26




this treatment note. Nothing in this note suggests that any further degree of

limitation exists, therefore there is no reasonable possibility that remand for further

consideration of this piece of evidence would result in a different outcome. Fisher

v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“No principle of administrative

law or common sense requires us to remand a case in quest of a perfect opinion

unless there is reason to believe that the remand might lead to a different result.”)

      Plaintiff is also correct that the ALJ did not discuss her A1C levels, or that

there was an earlier treatment note suggesting the presence of mild diabetic

retinopathy (which Plaintiff does not dispute was resolved once she got her blood

sugars under control). As with the records relating to her hypoglycemic episodes,

none of these records suggest that additional limitations are present. Accordingly, I

am not persuaded that remand is required for further consideration of this evidence.

      C.     WHETHER THE ALJ PROPERLY EVALUATED THE MEDICAL OPINION
             EVIDENCE

      The following medical sources provided opinions in this case: consultative

examiner Justine Magurno, M.D. (“Dr. Magurno”); and State agency medical

consultant David Hutz, M.D. (“Dr. Hutz”).

      On April 7, 2016, Dr. Magurno examined Plaintiff and completed a narrative

report and medical source statement concerning Plaintiff’s physical functional

capacity. (Admin. Tr. 183-202). Dr. Magurno did range of motion testing and

                                    Page 18 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 19 of 26




spirometry as part of the examination. Id. In her narrative report, Dr. Magurno

assessed the diagnoses of: diabetes; neuropathy; back pain; knee and ankle pain;

COPD; asthma; decreased ejection fraction of heart; hypertension; elevated

cholesterol; status post tia/cerebrovascular accident; neck pain; GERD; tobacco

use; and tachycardia. Id. In her medical source statement, Dr. Magurno opined that

Plaintiff could: frequently lift or carry up to ten pounds; sit up to one hour at a

time, and for up to six hours per eight-hour workday; stand up to twenty minutes at

one time, and for up to two hours per eight-hour workday; walk up to ten minutes

at one time, and for up to one hour per eight-hour workday; continuously reach,

handle, finger, feel, and push/pull with her hands and arms; frequently operate foot

controls and stoop; and never climb stairs or ramps, climb ladders or scaffolds,

balance, kneel, crouch, or crawl. Id. Dr. Magurno also assessed that Plaintiff used a

medically required cane for ambulation, and that Plaintiff needed to work in an

environment where she would never be exposed to heights, moving mechanical

parts, dust, odors, fumes and pulmonary irritants, or vibration. Id.

      On January 12, 2017, Dr. Magurno examined Plaintiff for a second time and

completed a second narrative report and medical source statement concerning

Plaintiff’s physical functional capacity. (Admin. Tr. 237-249). In her second

narrative report, Dr. Magurno assessed the diagnoses of: diabetes, poorly

controlled, with neuropathy; low back pain with radicular symptoms; asthma and
                                 Page 19 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 20 of 26




emphysema; status post tia; history suggestive of cardiomyopathy; hypertension;

and tobacco abuse. Id. In her second medical source statement, Dr. Magurno

opined that Plaintiff could: frequently lift or carry up to ten pounds; occasionally

lift (but not carry) up to twenty pounds; sit for up to one hour at a time, and for a

total of six hours per eight-hour workday; stand for up to thirty minutes at one

time, and for a total of three hours per eight-hour workday; walk up to twenty

minutes at one time, and for a total of two hours per eight-hour workday;

continuously handle, finger, feel and push/pull with her hands and arms;

occasionally use her right foot and frequently use her left foot to operate foot

controls; occasionally kneel; never climb stairs and ramps, climb ladders of

scaffolds, balance, crouch or crawl. Id. Although Dr. Magurno noted in her second

narrative report that Plaintiff walked with a quad cane, she did not assess whether

that cane was medically necessary in her second medical source statement. Id. Dr.

Magurno noted that Plaintiff had impaired vision but did not assess the extent of

that impairment. Id. Last, Dr. Magurno assessed that Plaintiff could tolerate

occasional exposure to extreme heat but would be unable to tolerate any exposure

to unprotected heights, moving mechanical parts, humidity, wetness, dust, odors,

fumes, pulmonary irritants, extreme cold, or vibrations. Id.

      As part of the initial review of Plaintiff’s application, Dr. Hutz completed a

physical capacity assessment based on a review of the available medical records on
                                  Page 20 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 21 of 26




February 10, 2017—including the reports and medical source statements

completed by Dr. Magurno. (Admin. Tr. 92-94). Dr. Hutz opined that Plaintiff

could: occasionally lift and/or carry up to twenty pounds; frequently lift and/or

carry up to ten pounds; sit (with normal breaks) for up to six hours per eight-hour

workday; stand and/or walk up to four hours per eight-hour workday; occasionally

climb ramps/stairs, balance, stoop, kneel, and crouch; and never climb ramps or

scaffolds. Id. Dr. Hutz also assessed that Plaintiff was limited in her ability to

operate foot controls, bilaterally. Id. With respect to environmental limitations, Dr.

Hutz assessed that Plaintiff should avoid concentrated exposure to extreme cold,

wetness, vibration, and hazards (machinery, heights, etc.). Id. In support of this

assessment, Dr. Hutz explained:

      The clmt. has left knee djd requiring a cane to ambulate & DM
      neuropathy with persistent decr. sensation B/L ft. Labs drawn 9-16
      revealed very high A1c. Left knee imaging 9-16 revealed djd. PE with
      TP 10-10-16 revealed BP, heart, lungs, & B/L SLR all WNL with L
      spine TTP with decr. ROM. PE 1-12-17 revealed BP 130/78 with
      station, heart, lungs, & strength WNL, decr. sensation B/L ft., symm.
      DTR’s, & quad cane use. The clmt. utilizes meds. for DM &
      neuropathy. According to her ADL’s, the clmt. has no problems with
      personal care, cooks, cweeps [sic], does dishes & laundry, & can walk
      less than 1 mile.

(Admin. Tr. 94).




                                   Page 21 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 22 of 26




      The ALJ afforded “little” weight to the April 2016 and January 2017

opinions by Dr. Magurno, and “little” weight to the opinions of Dr. Hutz. In doing

so the ALJ explained:

      As for the opinion evidence, the undersigned has considered an April
      2016 consultative examination performed by Justine Magurno, M.D.,
      however, this opinion is afforded little weight as it is inconsistent with
      the overall record, including Dr. Magurno’s own examination findings
      (Exhibit B1F). Specifically, Dr. Magurno noted sensory deficit in the
      claimant’s feet bilaterally, however, she opined that the claimant
      could frequently use foot controls (Exhibit B1F/6, 10). In addition,
      despite the claimant’s complaints of left knee pain and x-ray imaging
      demonstrating degeneration, Dr. Magurno opined that the claimant
      could sit for up to one (1) hour at a time without interruption (Exhibit
      1F/9, 4F/4; Hearing Testimony). Furthermore, Dr. Magurno opined
      that the claimant could have continuous exposure to temperature
      extremes of hot and cold as well as humidity and wetness, conditions
      which the claimant testified would exacerbate her respiratory
      symptoms (Exhibit B1F/12; Hearing Testimony). Conversely, despite
      noting grossly normal musculoskeletal findings and perfect lower
      extremity strength, Dr. Magurno opined that the claimant could never
      balance, kneel, crouch, crawl, or climb, which are largely over-
      exaggerative of the claimant’s actual degree of limitation in
      performance of these postural maneuvers (Exhibit B1F/6, 11).

      Furthermore, the undersigned has considered a second consultative
      examination performed by Dr. Magurno, M.D. in January 2017 and
      this opinion, like her first, is afforded only little weight (Exhibit B3F).
      In this opinion, Dr. Magurno again noted sensory deficit in the
      claimant’s feet bilaterally and opined that the claimant could only
      occasionally operate foot controls with the right foot, however, she
      maintained that the claimant could frequently operate foot controls
      with the left (Exhibit 3F/6, 10). Additionally, Dr. Magurno again
      opined that the claimant could sit for up to one (1) hour at a time
      despite x-ray imaging demonstrating left knee degeneration (Exhibit
      3F/9, 4F/4). Although this opinion imposed greater environmental
      limitations to account for the claimant’s heightened instance of
                                    Page 22 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 23 of 26




      respiratory symptomatology, Dr. Magurno still opined that the
      claimant could have occasional exposure to extreme heat, which the
      claimant testified causes her coughing fits (Exhibit B3F/12; Hearing
      Testimony). Finally, Dr. Magurno opined that the claimant could
      never balance, crouch, crawl, or climb, however this examination
      again documents relatively benign musculoskeletal and neurological
      examination findings not indicative of this degree of limitation
      (Exhibit B3F/6, 11).

      Finally, the undersigned has considered the February 2017 opinion of
      State agency medical consultant David Hutz, M.D., however, more
      recent medical evidence supports greater limitations than Dr. Hutz
      provided and, therefore, his opinion is afforded only little weight.
      Specifically, Dr. Hutz opined that the claimant could stand and walk
      for a total of four (4) hours, sit for a total of six (6) hours in an eight-
      hour workday, with no contemplation of a sit/stand provision, and that
      she could occasionally crawl despite x-ray imaging showing
      degeneration in the claimant’s left knee (Exhibit B1A/6. 7; B4F/4).
      Furthermore, Dr. Hutz opined that the claimant could have unlimited
      exposure to dust, fumes, odors, gases, and other pulmonary irritants,
      as well as extreme heat, and humidity, which is inconsistent with
      treatment records documenting pulmonary impairments causing
      reduced blood oxygen saturation levels (Exhibit B1A/7, B8F/2).

(Admin. Tr. 25-26).

      On September 17, 2018—three months after the ALJ issued his decision in

this case—treating source Sarah McElroy, D.O. (“Dr. McElroy”) completed an

employability assessment form for the Pennsylvania Department of Public

Welfare. (Admin. Tr. 9-10). On that form, Dr. McElroy opined that Plaintiff was

diagnosed with a peripheral vascular disease (Diagnosis code 173.9 in the ICD 10)

and chronic bilateral low back pain with bilateral sciatica and assessed that these

impairments would permanently preclude Plaintiff from engaging in any gainful
                                    Page 23 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 24 of 26




employment. Id. This evidence was not provided to the ALJ and was not added to

the record until this case was pending before the Appeals Council.

      In her brief, Plaintiff argues that that ALJ relied too heavily on the opinions

by doctors Hutz and Magurno and did not give enough consideration to “the actual

documented medical evidence of the treating physician, Dr. Sarah McElroy,

submitted to the record.” (Doc. 11, p. 6). Plaintiff then cites to cases and legal

authority relating to the application of the “treating physician rule” codified in 20

C.F.R. § 416.927(c)(2) (“If we find that a treating source’s medical opinion on the

issue(s) of the nature and severity of your impairment(s) is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in your case record, we will give it

controlling weight.”). It is not clear to me whether Plaintiff is arguing that Dr.

McElroy’s objective treatment records (which do not contain any medical opinion)

are entitled to controlling weight under the treating physician rule, or whether she

is arguing that remand is required because the employability assessment form

completed by McElroy after the ALJ had already issued his decision is entitled to

controlling weight.

      To the extent Plaintiff is arguing that Dr. McElroy’s objective treatment

records are entitled to weight under the treating source rule, she is incorrect as a

matter of law. The treating source rule applies only to medical opinions. 20 C.F.R.
                                   Page 24 of 26
       Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 25 of 26




§ 416.927(c)(2); see also 20 C.F.R. § 416.927(a)(2) (defining medical opinions).

Plaintiff has not cited to any statement in Dr. McElroy’s objective treatment

records that constitute a “medical opinion.” Accordingly, I find that Dr. McElroy’s

objective treatment notes are not entitled to controlling weight under the treating

source rule.

      To the extent Plaintiff is arguing that Dr. McElroy’s September 2018

opinion is entitled to controlling weight, I am similarly unpersuaded. There are a

limited number of options open to the District Court once the Appeals Council has

denied review in a Social Security case. A District Court may affirm the decision

of the Commissioner, modify the decision of the Commissioner, or reverse the

decision of the Commissioner with or without a remand based on the record that

was made before the ALJ under sentence four of 42 U.S.C. § 405(g). Matthews v.

Apfel, 239 F.3d 589, 593 (3d Cir. 2001). Where, as here, a claimant seeks to rely

on evidence that was not before the ALJ, however, the District Court may remand

“only if the evidence is new and material and if there was good cause why it was

not previously presented to the ALJ.” Id. To hold otherwise would create an

incentive to withhold material evidence from the ALJ in order to preserve a reason

for remand. Id. at 595.

      Plaintiff has failed to demonstrate that the September 2018 opinion of Dr.

McElroy is material—because it does not appear to relate to the relevant period at
                                Page 25 of 26
        Case 4:19-cv-00889-WIA Document 15 Filed 05/20/20 Page 26 of 26




issue (from September 7, 2016 through June 18, 2018), and because Plaintiff has

not shown that there is good cause as to why Dr. McElroy did not present her

opinion to the ALJ.

        Accordingly, remand is not required for further consideration of either Dr.

McElroy’s treatment records or her September 2018 employability assessment

form.

V.      CONCLUSION

        Accordingly, Plaintiff’s request for the award of benefits, or in the

alternative a new administrative hearing is DENIED as follows:

        (1)   The final decision of the Commissioner will be AFFIRMED.

        (2)   Final judgment will be issued in favor of the Commissioner of the
              Social Security Administration.

        (3)   An appropriate Order shall issue

Date: May 20, 2020                           BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                   Page 26 of 26
